Citation Nr: 0837919	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-17 558	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for 
onychomycosis of the left thumb nail and left big toenail.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The veteran had active military service from June 1995 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By letter received in March 2005, the veteran 
notified VA he had moved to Louisiana, and his claims file 
was transferred to the RO in New Orleans, Louisiana.


FINDING OF FACT

On October 21, 2008, and October 28, 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

By letters received by the Board on October 21, 2008 and 
October 28, 2008, the veteran stated that he is not 
interested in going through with the appeal process, that he 
would like the rating decision to remain as it is, and that 
he did not wish for his records to go to Washington, DC.  The 
Board finds the veteran's statements sufficient to request a 
withdrawal of all issues on appeal.  Thus, the appellant has 
withdrawn his appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


